Lowe, Ch. J.
. award, ’The ground of the application for an injunction in this case is, not that the award of the arbitrators was unjust, and the sum found not due, that the justice of the peace named bad no juriscliotioa or power to render a judgment on the same.
This objection is not apparent, indeed it is quite insufficient to sustain the injunction, or.to justify a decree malting *257it perpetual against the collection of the judgment which was founded upon the award. * The parties, themselves, voluntarily submitted to the jurisdiction of the justice of the peace. In their agreement of submission, they expressly stipulate that a judgment shall be rendered upon the award of the arbitrators, as upon' the verdict of a jury, by a justice, designating him by name. This was all done strictly in accordance with the terms of the agreement. We discover no reason why the parties are not competent to make such a contract. We are not aware that there is any law, statute or otherwise, prohibiting such a practice, provided the sum, for which a judgment is agreed to be rendered, does not exceed in amount the jurisdiction of the justice of the peace.
The petition for the injunction contains no charge of misconduct on the part of the arbitrators, or irregularity in their proceedings. It contains no suggestion that the amount found due the defendant was unjust or oppressive. It simply assumes a lack of power on the part of the justice to render a judgment on an award, although within its jurisdiction as to amount, and with the express consent and agreement of the parties. In our opinion, the petition in this case is wanting in equity, the injunction should have been dissolved, and the suit dismissed. See Rev., § 3676; King v. Hampton, 4 G. Greene, 401.
Beversed.